Title: To John Adams from John Avery, 7 March 1777
From: Avery, John
To: Adams, John


     
      Sir
      Boston March 7th. 1777
     
     Your kind favor of the 10th. Feby. Ultimo have received and agreeable to your Request have communicated the Resignation of your Office as Judge of the superiour Court; but whether the Hon’ble Board will accept of it ’till they shall have the Pleasure of seeing you, is to me very uncertain; Tho its my Opinion that it will take some Time to fill up the Vacancy with a Gentleman of your Merrit and Abilities should you be determined in your Resignation.
     It gives me great Pleasure to find the New Levies go on with so much Spirit at the Southward; if our Levies should not be so quick, I hope that the Gentlemen at the Southward will not attribute it to the want of that Spirit which nobly actuates them but that the People in the four New England States having been so greatly harrassed for these twelve Months Past by sending so often and so many of their Militia: however I flatter myself that from the Returns already made and that are a coming in daily that this State will be able to compleat their Quota of Men required of us by your Hon’ble Body in a few Weeks and I hope from the united Exertions of this whole Continent that we shall yet be able (under the Smiles of a kind and indulgent Providence) to drive those Enemies to our Peace and Quiet from this Land. I always expected that we should have a hard Struggle with the Tyrant of Brittain and have many Difficulties to encounter with but if Unanimity is preserved and the People of these States act upon Virtuous Principles we shall rise superiour to the Hellish Malice of our Enemies.
     
     
      Please to present my best Regards to Mr. Adams, Mr. Lovell and Mr. Gerry and accept the same from Your Honors Most Obedient Humble Servt.
      John Avery Ju
     
    